Name: Commission Regulation (EEC) No 1509/88 of 31 May 1988 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/40 Official Journal of the European Communities 1 . 6 . 88 COMMISSION REGULATION (EEC) No 1509/88 of 31 May 1988 fixing the aid for cotton Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 548/88 to the information at present available to the Commission that the amount of the aid at present in force should be altered as shown in Article 1 to this Regulation, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, as amended by the Act of Accession of Spain and Portugal , and in particular Protocol 14 annexed thereto, and Regu ­ lation (EEC) No 4006/87 ('), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 2276/87 (3), and in particular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5 ( 1 ) of Regulation (EEC) No 2169/81 was fixed by Commission Regulation (EEC) No 548/88 (4), as last amended by Regulation (EEC) No 1174/88 f5) ; Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 64,363 ECU per 1 00 kilograms. Article 2 This Regulation shall enter into force on 1 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 377, 31 . 12. 1987, p. 48 , (2) OJ No L 211 , 31 . 7. 1981 , p. 2. (3) OJ No L 209, 31 . 7. 1987, p. 5. (4) OJ No L 54, 1 . 3 . 1988, p. 25. 0 OJ No L 111 , 30 . 4. 1988, p. 26.